UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 Filed by the Registrant þ Filed by a Party other than the Registrant o Check the appropriate box: oPreliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) þDefinitive Proxy Statement o Definitive Additional Materials o Soliciting Material Under §240.14a-12 Magnum Hunter Resources Corporation (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required. o Fee computed on table below per Exchange Act Rules14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount previously paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: EXPLANATORY NOTE An updated form of proxy is being filed to reflect the final text of the proxy cards that Magnum Hunter Resources Corporation will mail to its shareholders. MAGNUM HUNTER RESOURCES CORPORATION SUITE 910 HOUSTON, TX 77056 VOTE BY PHONE - 1-800-690-6903 Use any touch-tone telephone to transmit your voting instructions up until 11:59 p.m. Eastern Time the day before the cut-off date or meeting date. Have your proxy card in hand when you call and then follow the instructions. VOTE BY MAIL Mark, sign and date your proxy card and return it in the postage-paid envelope wehave provided or return it to Vote Processing, c/o Broadridge, 51 Mercedes Way,Edgewood, NY 11717. TO VOTE, MARK BLOCKS BELOW IN BLUE OR BLACK INK AS FOLLOWS: M27144-P01621 KEEP THIS PORTION FOR YOUR RECORDS THIS PROXY CARD IS VALID ONLY WHEN SIGNED AND DATED. DETACH AND RETURN THIS PORTION ONLY Important Notice Regarding the Availability of Proxy Materials for the Annual Meeting: The Notice and Proxy Statement and Annual Report are available at www.magnumhunterresources.com or www.proxyvote.com. M27145-P01621 ANNUAL MEETING OF STOCKHOLDERS OF MAGNUM HUNTER RESOURCES CORPORATION October 27, 2010 This Proxy is Solicited on Behalf of the Board of Directors The undersigned hereby appoints Gary C. Evans and Ronald D. Ormand and each of them as proxy, with full power of substitution, to vote allshares of Common Stock of the undersigned in Magnum Hunter Resources Corporation at the annual meeting of stockholders to be held onOctober 27, 2010, at 3:00 p.m., local time, at The Omni Hotels & Resorts, Colonnade Ball Room, Four Riverway, Houston, Texas 77056, and atany and all adjournments or postponements thereof, upon the matters designated on the reverse side, as more fully set forth in the ProxyStatement, and for the transaction of such other business as may properly come before the annual meeting and any adjournments orpostponements thereof. The undersigned hereby revokes any previously submitted proxy by the undersigned for the matters to be voted onat the annual meeting and acknowledges receipt of the Notice of Annual Meeting of Stockholders and the Proxy Statement. THIS PROXY, WHEN PROPERLY EXECUTED, WILL BE VOTED IN THE MANNER DIRECTED ON THE REVERSE SIDE BY THE UNDERSIGNED COMMON STOCKHOLDER. IF NO DIRECTION IS MADE, THIS PROXY WILL BE VOTED “FOR” PROPOSAL I, PROPOSAL III, PROPOSAL IV, PROPOSAL V, AND PROPOSAL VI AND “FOR” ALL OF THE DIRECTOR NOMINEES IN PROPOSAL II. If registrations of your shares are not identical, you may receive more than one set of proxy materials. You may also receive an additional proxycard if you are also a registered holder of our Preferred Stock. Please complete and return all proxy cards you receive. If you wish to vote or directa vote on all matters as the Board of Directors recommends, please sign, date and return this proxy card. If you wish to vote on itemsindividually, please also mark the appropriate boxes on the back of this proxy card. Address Changes/Comments: (If you noted any Address Changes/Comments above, please mark corresponding box on the reverse side.) (Continued, and to be marked, dated and signed, on the reverse side) MAGNUM HUNTER RESOURCES CORPORATION SUITE 910 HOUSTON, TX 77056 VOTE BY PHONE - 1-800-690-6903 Use any touch-tone telephone to transmit your voting instructions up until 11:59 p.m. Eastern Time the day before the cut-off date or meeting date. Have your proxy card in hand when you call and then follow the instructions. VOTE BY MAIL Mark, sign and date your proxy card and return it in the postage-paid envelope wehave provided or return it to Vote Processing, c/o Broadridge, 51 Mercedes Way,Edgewood, NY 11717. TO VOTE, MARK BLOCKS BELOW IN BLUE OR BLACK INK AS FOLLOWS: M27144-P01621 KEEP THIS PORTION FOR YOUR RECORDS THIS PROXY CARD IS VALID ONLY WHEN SIGNED AND DATED. DETACH AND RETURN THIS PORTION ONLY Important Notice Regarding the Availability of Proxy Materials for the Annual Meeting: The Notice and Proxy Statement and Annual Report are available at www.magnumhunterresources.com or www.proxyvote.com. M27145-P01621 ANNUAL MEETING OF STOCKHOLDERS OF MAGNUM HUNTER RESOURCES CORPORATION October 27, 2010 This Proxy is Solicited on Behalf of the Board of Directors The undersigned hereby appoints Gary C. Evans and Ronald D. Ormand and each of them as proxy, with full power of substitution, to vote allshares of Preferred Stock of the undersigned in Magnum Hunter Resources Corporation at the annual meeting of stockholders to be held onOctober 27, 2010, at 3:00 p.m., local time, at The Omni Hotels & Resorts, Colonnade Ball Room, Four Riverway, Houston, Texas 77056, and atany and all adjournments or postponements thereof, upon the matter designated on the reverse side, as more fully set forth in theProxy Statement, and for the transaction of such other business as may properly come before the annual meeting and any adjournments orpostponements thereof. The undersigned hereby revokes any previously submitted proxy by the undersigned for the matters to be voted onat the annual meeting and acknowledges receipt of the Notice of Annual Meeting of Stockholders and the Proxy Statement. THIS PROXY, WHEN PROPERLY EXECUTED, WILL BE VOTED IN THE MANNER DIRECTED ON THE REVERSE SIDE BY THE UNDERSIGNED PREFERRED STOCKHOLDER. IF NO DIRECTION IS MADE, THIS PROXY WILL BE VOTED “FOR” PROPOSAL IV. If registrations of your shares are not identical, you may receive more than one set of proxy materials. You may also receive an additional proxycard if you are also a registered holder of our Common Stock. Please complete and return all proxy cards you receive. If you wish to vote or directa vote on Proposal IV as the Board of Directors recommends, please sign, date and return this proxy card. If you wish to vote on Proposal IVindividually, please also mark the appropriate boxes on the back of this proxy card. Address Changes/Comments: (If you noted any Address Changes/Comments above, please mark corresponding box on the reverse side.) (Continued, and to be marked, dated and signed, on the reverse side)
